Opinion issued October 11, 2012.




                                       In The

                                Court of Appeals
                                       For The

                           First District of Texas
                             ————————————
                               NO. 01-12-00858-CR
                              ———————————
                       IN RE JASON T. PEGUES, Relator



            Original Proceeding on Petition for Writ of Mandamus



                          MEMORANDUM OPINION1

      Jason T. Pegues has filed a pro se petition for writ of mandamus, requesting

that we compel the trial court to credit relator for time served in a juvenile

detention facility pending the trial of the underlying case.

      We deny the petition.


1
      Relator has identified the underlying case as State v. Jason Tyrone Pegues, No.
      26,185, in the 240th District Court of Fort Bend County, Texas, the Honorable
      Thomas R. Culver, III, presiding.
                                PER CURIAM

Panel consists of Justices Keyes, Massengale, and Brown.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2